Case: 17-11229      Document: 00514522671         Page: 1    Date Filed: 06/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 17-11229
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          June 21, 2018
                                                                           Lyle W. Cayce
MARCIA M. WITTER; ABRAHAM NEE NTREH,                                            Clerk


              Plaintiffs - Appellants

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL; KIRSTJEN
M. NIELSEN, SECRETARY, U.S. DEPARTMENT OF HOMELAND
SECURITY; DAVID L. NEAL, Chairman, Board of Immigration Appeals
(BIA); SIMONA FLORES, Director, Dallas Field Office, Customs and
Immigration Enforcement (ICE); UNITED STATES DEPARTMENT OF
HOMELAND SECURITY,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CV-2566


Before REAVLEY, GRAVES, and HO, Circuit Judges.
PER CURIAM:*
       The order of the district court is affirmed.
       AFFIRMED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.